Title: To George Washington from Major General William Heath, 1 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Sept. 1st 1778 3 oClock P.M.
          
          a Large Fleet of men of war are now almost up to our Light House and are beyond a doubt an Enemy the alarm is Given, and the
            militia assembling, There are no Continental Troops here except about 40 Invalids—our
            Militia are as good as any but your Excy is sensible they are not like Regular Troops
            about Twenty Ships are in Sight & Some of them very large. I am Dear Genl in
            haste your obt Servt
          
            W. Heath
          
        